           Case 1:19-cv-07131-ALC Document 54-1 Filed 03/13/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


ANDREA TANTAROS,
                                                        Case No. 1:19-cv-07131-ALC-RWL
                      Petitioner,

          -against-

FOX NEWS NETWORK, LLC, THE ESTATE
OF ROGER AILES, WILLIAM SHINE,
SUZANNE SCOTT, DIANNE BRANDI, and
IRENA BRIGANTI,

                      Respondents.


           [PROPOSED] ORDER TO WITHDRAW COUNSEL FOR PETITIONER

          Petitioner Andrea Tantaros has made a Motion to Withdraw Daniel Tepper as counsel of

record. She will continue to be represented by Demet Basar of Wolf Haldenstein Adler Freeman

& Herz LLP and Bruce Fein of Fein & DelValle PLLC.

          The Motion is granted.

          SO ORDERED.




Dated: ______________________                     ______________________________
                                                  Hon. Andrew L. Carter, Jr.
                                                  United Stated District Judge




/808373
